Affirmed and Memorandum Opinion filed November 13, 2008








Affirmed and Memorandum Opinion filed November 13,
2008.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-08-00336-CR
____________
 
CHRISTOPHER MICHAEL PENNEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 411th District
Court
Polk County, Texas
Trial Court Cause No.
19428
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of Aguilty@ to the offense of aggravated
robbery.  On February 27, 2008, the trial
court sentenced appellant to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807,
811-12 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, more than sixty days has elapsed and no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See
Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in the
record.  A discussion of the brief would
add nothing to the jurisprudence of the state. 

Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 13, 2008.
Panel consists of Chief Justice
Hedges, Justices Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).